DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 24 January 2022, the claims were amended. Specifically, claims 6, 8, 17, and 18 were canceled. Therefore, the corresponding rejections under 35 U.S.C. 102 and 103 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 9, 12-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires an undercut processing mechanism comprising a holder, a sliding piece configured to be slidable relative to the holder, a retaining piece configured to retain the sliding piece, and a support member configured to support the sliding piece so as to prevent the sliding piece from being tilted when the sliding piece slides. A projection is formed on an upper end surface of the retaining piece so as to project in a demolding direction, and a plate-shaped support wall projects from an upper surface of the projection in the demolding direction, with the support wall forming the support member.
As discussed in the office action dated 17 August 2021, it is known in the art to provide an undercut processing mechanism with a support member. See the guide holes 32 and 33 in Japanese Patent Application Publication No. JP 2011-218704 (“Sorimoto”) as well as the inclined strips 57 and 58 and inclined grooves 33 and 34 in U.S. Patent Application Publication No. 2014/0141115 (“Sorimoto 3”). However, the prior art does not disclose or suggest an undercut processing mechanism in which a projection is formed on an upper end surface of a retaining piece so as to project in a demolding direction and a plate-shaped support wall projects from an upper surface of the projection in the demolding direction, with the support wall forming a support member configured to support a sliding piece so as to prevent the sliding piece from being tilted when it slides, as required by claim 1.
Claims 2, 3, 12, and 13 are allowed based on their dependency from claim 1. Claim 9 is allowed based on its incorporation of claim 1.
Claim 14 requires an undercut processing mechanism comprising a holder, a sliding piece configured to be slidable relative to the holder, a retaining piece configured to retain the sliding piece, and a support member configured to support the sliding piece so as to prevent the sliding piece from being tilted when the sliding piece slides. An outer wall of the sliding piece slides relative to an inner wall of the holder, and a projection is formed on the outer wall of the sliding piece or in the inner wall of the holder so as to protrude outward in a direction perpendicular to both a demolding direction and a mold opening direction. The projection includes a portion that protrudes from an end part of the projection in the mold opening direction. A diagonal groove is formed in the inner wall of the holder or in the outer wall of the sliding piece, and the projection engages with and slides in the diagonal groove, with the projection and diagonal groove cooperating together to form the support member.
As discussed in the office action dated 17 August 2021, it is known in the art to provide an undercut processing mechanism with a support member. See the guide holes 32 and 33 in Sorimoto as well as the inclined strips 57 and 58 and inclined grooves 33 and 34 in Sorimoto 3. Specifically, these inclined strips 57, 58 and inclined grooves 33, 34 were used in the rejection of claim 14, with the inclined strips 57, 58 representing projections and the inclined grooves 33, 34 representing diagonal grooves. See paragraphs 32-37 of the office action.
Claim 14 now recites that the projection includes a portion that protrudes from an end part of the projection in the mold opening direction (with the projection as a whole protruding in a direction perpendicular to the mold opening direction). The arrangement of Sorimoto 3 is typical of the prior art where corresponding projections and grooves prevent tilting along a first horizontal axis, while some other structure prevents tilting along a second horizontal axis perpendicular to the first. With respect to Figure 9 of Sorimoto 3, the inclined strips 57, 58 and inclined grooves 33, 34 prevent tilting left and right (although the holder and its grooves 33, 34 are not shown in Figure 9), while contact between the parts 53 prevents tilting into and out of the page (see paragraph 57). In the present application, the addition of the portion that protrudes from the end part of the projection in the mold opening direction serves essentially the same function as the parts 53. See the Applicant’s Figure 25. The prior art does not disclose or suggest such a feature.
Claims 15 and 16 are allowed based on their dependency from claim 14. Claim 19 is allowed based on its incorporation of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726